Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are pending.

Allowable Subject Matter
Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance: Prior art teaches of transmitting SCI indicating distance and angle parameters and receiving sidelink communication from a receiver that satisfies the distance and angle parameters (See Lee) as well as receiving HARQ feedback on the sidelink (See Ryu). In addition, prior art teaches of determining sidelink resources based on transmission characteristics (See Freda, Athley, Wang, Badic), determining feedback based on angle/magnitude (See Kim), reporting CSI on sidelink (See Zhang), and beam based feedback (See Parkvall). 

	However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce: “transmitting a sidelink communication and sidelink control information (SCI), associated with the sidelink communication, that indicates one or more distance parameter and angle parameter combinations for hybrid automatic repeat request (HARQ) feedback, wherein the one or more distance parameter and angle parameter combinations include a distance range or distance threshold; and receiving the HARQ feedback, for the sidelink communication, on a sidelink and from a receiver that satisfies a distance parameter and angle parameter combination of the one or more distance parameter and angle parameter combinations, wherein the HARQ feedback is received in a time-domain resource and a frequency-domain resource associated with the distance parameter and angle parameter combination,” as claimed (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Freda et al. (US# 2021/0105789), Badic et al. (US# 2021/0297128), Parkvall et al. (US# 2017/0331577), Zhang et al. (US# 2021/0203455), Kim et al. (US# 2015/0092875), Wang et al. (US# 2018/0279324), Athley et al. (US# 2020/0127710).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477